                    Case 20-51002-BLS                   Doc 89         Filed 08/17/21            Page 1 of 3


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                   )     Chapter 11
In re:                                                             )
                                                                   )     Case No. 19-11791 (BLS)
OLD LC, INC., et al.,1                                             )
                                                                   )     (Jointly Administered)
                                       Debtors.                    )
                                                                   )
                                                                   )
OFFICIAL COMMITTEE OF UNSECURED                                    )
CREDITORS of OLD LC, INC., et al., for                             )
and on behalf of the ESTATES OF                                    )
OLD LC, INC., et al.,                                              )
                                                                   )     Adv. No. 20-51002 (BLS)
Plaintiff,                                                         )
                                                                   )
v.                                                                 )
                                                                   )
UPFRONT V, LP, BREAKWATER CREDIT                                   )
OPPORTUNITIES FUND, L.P., et al.,                                  )
                                                                   )
Defendants.                                                        )
                                                                   )

                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON AUGUST 19, 2021 AT 11:00 A.M. (ET)

     This remote hearing will be conducted entirely over Zoom and requires all participants to
        register in advance. Please register by August 18, 2021, at 4:00 p.m. Eastern Time
                   COURTCALL WILL NOT BE USED FOR THIS HEARING.
                      Please use the following link to register for this hearing:
         https://debuscourts.zoomgov.com/meeting/register/vJItcumupj8oHGbPzPPKmWJf62v9bgnFENI
          After registering your appearance by Zoom, you will receive a confirmation email
                          containing information about joining the hearing.
                                                        Topic: Old LC, Inc.
                   Time: August 19, 2021, at 11:00 a.m. Eastern Time (US and Canada)


1
          The Debtors are the following four entities (the last four digits of their respective taxpayer identification numbers, if any,
follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. The Debtors’ noticing
address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn: Mark I. Duedall, 1201 W. Peachtree Street, 14th
Floor, Atlanta, Georgia 30309. The Debtors were formerly named Loot Crate, Inc., Loot Crate Holdings, Inc., LC Funding, Inc.,
and Loot Crate Parent, Inc. Following the closing of the sale of substantially all of the Debtors’ assets, the Debtors filed the
necessary documentation in the applicable jurisdictions to change their corporate names and filed the Notice of Changes of Debtors’
Names and Case Caption [D.I. 265] with the Court, all in accordance with the terms of the sale and the order approving the same
[D.I. 254].



603932446
               Case 20-51002-BLS        Doc 89     Filed 08/17/21      Page 2 of 3


RESOLVED MATTER

     1.     Joint Unopposed Motion Pursuant to Section 362 of the Bankruptcy Code for
            Entry of an Order Confirming that the Automatic Stay Does Not Apply to
            Directors & Officers Insurance Policy or the Proceeds Thereof of for Stay
            Relief to the Extent Applicable [D.I. 804 – filed June 30, 2021]

            Objection Deadline: August 6, 2021 at 4:00 p.m. (ET)

            Responses Received: None

            Related Documents:

               a) Notice of Hearing [D.I. 807 – filed July 23, 2021]

               b) Certification of Counsel [D.I. 810 – filed August 10, 2021]

            Status: The Movant has uploaded an order; no hearing is necessary.

MATTERS GOING FORWARD

     2.     Motion of Upfront V, L.P., Upfront GP V, LLC, Mark Suster, Dana Kibler and
            Gregory Bettinelli to Dismiss First Amended Complaint and Objection to
            Claims and Motion to Strike Prayer for Compensatory Damages [D.I. 35 – filed
            March 5, 2021]

            Objection Deadline: April 5, 2021 at 4:00 p.m. (ET)

            Responses Received:

               a) Plaintiff’s Memorandum of Law in Opposition to Upfront Defendants’
                  Motion to Dismiss [D.I. 38 – filed April 5, 2021]

               b) Reply of Upfront V, L.P., Upfront GP V, LLC, Mark Suster, Dana
                  Kibler and Gregory Bettinelli to Plaintiff’s Memorandum of Law in
                  Opposition to Upfront Defendants’ Motion to Dismiss [D.I. 41 – filed
                  April 26, 2021]

            Related Documents:

               a) First Amended Complaint and Objection to Claims [D.I. 28 – filed
                  February 5, 2021]

               b) Certification of Counsel re: Stipulation on Various Deadlines on the
                  Motion to Dismiss [D.I. 36 – filed March 25, 2021]

               c) Order Approving Stipulation [D.I. 37 – filed March 26, 2021]

               d) Request for Oral Argument on Motion of Upfront V, L.P., Upfront GP
                  V, LLC, Mark Suster, Dana Kibler and Gregory Bettinelli to Dismiss



603932446                                    -2-
               Case 20-51002-BLS         Doc 89     Filed 08/17/21     Page 3 of 3


                   First Amended Complaint and Objection to Claims and Motion to Strike
                   Prayer for Compensatory Damages [D.I. 42 – filed May 3, 2021]

               e) Notice of Completion of Briefing with Respect to Motion of Upfront V,
                  L.P., Upfront GP V, LLC, Mark Suster, Dana Kibler and Gregory
                  Bettinelli to Dismiss First Amended Complaint and Objection to Claims
                  and Motion to Strike Prayer for Compensatory Damages [D.I. 43 – filed
                  May 3, 2021]

               f) Notice of Oral Argument on Motion of Upfront V, L.P., Upfront GP V,
                  LLC, Mark Suster, Dana Kibler and Gregory Bettinelli to Dismiss First
                  Amended Complaint and Objection to Claims and Motion to Strike
                  Prayer for Compensatory Damages [D.I. 73 – filed July 21, 2021]

            Status: This matter is going forward.


Dated: August 17, 2021
                                             Respectfully submitted,

                                             BRYAN CAVE LEIGHTON PAISNER LLP

                                             /s/ Mark I. Duedall
                                             Mark I. Duedall (No. 3346)
                                             Leah Fiorenza McNeill (admitted pro hac vice)
                                             One Atlantic Center – Fourteenth Floor
                                             1201 W. Peachtree Street, NW
                                             Atlanta, Georgia 30309-3471
                                             Telephone: (404) 572-6600
                                             Facsimile: (404) 572-6999
                                             Email:        mark.duedall@bclplaw.com
                                                           leah.fiorenza@bclplaw.com

                                                     -and-

                                              ROBINSON & COLE LLP
                                              Natalie D. Ramsey (No. 5378)
                                              Jamie L. Edmonson (No. 4247)
                                              Mark A. Fink (No. 3946)
                                              1201 N. Market Street, Suite 1406
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 516-1700
                                              Facsimile: (302) 516-1699
                                              Email:       nramsey@rc.com
                                                           jedmonson@rc.com
                                                           mfink@rc.com

                                             Co-Counsel to the Debtors and Debtors-in-
                                             Possession


603932446                                    -3-
